State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   105033
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MATTHEW KRANENBURG,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Stein, McCarthy, Egan Jr. and Lynch, JJ.

                             __________


      Marshall Nadan, Kingston, for appellant, and appellant
pro se.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered June 14, 2011, convicting defendant upon
his plea of guilty of the crime of grand larceny in the third
degree by misappropriation of trust funds (two counts).

      In satisfaction of a 13-count indictment charging him with
various crimes, defendant pleaded guilty to two counts of grand
larceny in the third degree by misappropriation of trust funds.
County Court thereafter sentenced defendant – in accordance with
the terms of the plea agreement – to two consecutive terms of 2
to 4 years in prison and imposed restitution in the amount of
approximately $250,000. Defendant now appeals, and appellate
counsel seeks to be relieved of his assignment upon the ground
that there are no nonfrivolous issues to be raised on appeal.
                              -2-                  105033

      Appellate counsel mistakenly argues that defendant's guilty
plea forecloses any challenge to the severity of the sentence
imposed; in fact, such a claim is precluded only where a
defendant pleads guilty and validly waives his or her right to
appeal (see People v Lopez, 6 NY3d 248, 256 [2006]) – the latter
of which did not occur here. Therefore, we grant counsel's
application for leave to withdraw and assign new counsel (see
People v Stokes, 95 NY2d 633, 635-636, 639 [2001]; see also
Anders v California, 386 U.S. 738, 744 [1967]; Ellis v United
States, 356 U.S. 674, 675 [1958]).

      Peters, P.J., Stein, McCarthy, Egan Jr. and Lynch, JJ.,
concur.



      ORDERED that the decision is withheld, application to be
relieved of assignment granted and new counsel to be assigned.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court